— In an action *722for a judgement declaring (1) the invalidity of a notice of nonrenewal of an insurance policy, and (2) the validity of the policy, and to recover damages, the defendants appeal from an order of the Supreme Court, Nassau County (Goldstein, J.), dated September 6, 1991, which granted the plaintiffs’ motion for leave to serve a second amended complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
Although a motion to amend a pleading should be freely given absent a showing of prejudice or surprise to the opposition (CPLR 3025 [b]; Fahey v County of Ontario, 44 NY2d 934), an amendment, such as here, which is devoid of merit and whose insufficiency or lack of merit is " 'clear and free from doubt’ ” will not be permitted (Hauptman v New York City Health & Hosps. Corp., 162 AD2d 588, 589). Bracken, J. P., Harwood, Balletta and Eiber, JJ., concur.